Citation Nr: 0117463	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to December 13, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss since December 13, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

The instant appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted a claim for service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation, effective from February 
22, 1999.  An increased evaluation, to 10 percent, was 
granted in a December 2000 rating decision, effective 
December 13, 1999.  

The veteran also initiated an appeal on the issue of 
entitlement to service connection for a left hip disorder.  
Service connection for residuals of left hip fracture was 
granted in the December 2000 rating decision.  Since that 
decision constituted a full grant of the benefit sought on 
appeal as to the issue of entitlement to service connection 
for a left hip disorder, it will not be addressed here by the 
Board of Veterans' Appeals (Board).

The veteran also initiated an appeal on the issue of 
entitlement to an increased rating for residuals of an injury 
of the left hip with degenerative changes, which had been 
awarded a 10 percent disability evaluation in a January 2001 
rating decision.  The veteran filed a notice of disagreement 
(NOD) in February 2001, and a statement of the case (SOC) was 
issued in April 2001.  However, the Board will not address 
the issue of entitlement to an increased rating for residuals 
of an injury of the left hip with degenerative changes at 
this time because a substantive appeal has not been filed 
with the Atlanta RO, "the [VA] office from which the 
[veteran] received notice of the determination being 
appealed."  38 C.F.R. § 20.300 (2000).  

The Board is aware that the veteran's representative 
requested that its written statement filed with the Board in 
June 2001 be accepted as a substantive appeal as to the left 
hip increased rating issue.  However, as the June 2001 
document was filed with the Board and not the Atlanta RO, the 
Board cannot accept jurisdiction of that issue at this time.  
Cf. Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO and it 
did not serve to trigger or initiate appellate review).

The Board finds no support within the law, regulations or 
relevant case precedent for finding that the June 2001 
document could satisfy the requirements for a properly filed 
substantive appeal.  In fact, as noted above, the applicable 
regulation specifically provides that the substantive appeal 
is to be submitted to the RO, which rendered the decision.  
Accordingly, in view of this regulation and in the absence of 
a substantive appeal received at the RO, the left hip 
increased rating claim is referred to the RO for appropriate 
action.  The Board advises the veteran and his representative 
that the time period in which to file a substantive appeal as 
regards the left hip claim runs until February 2002, and the 
claims file will be returned to the RO upon issuance of the 
present decision.

In accordance with his request in his January 2000 
substantive appeal, the appellant was scheduled for a hearing 
before the Board sitting at Washington, D.C., in August 2001.  
However, in May 2001 the appellant filed a written statement 
requesting that the hearing be canceled.  Accordingly, the 
hearing request has been withdrawn, and the Board will 
proceed with its consideration of the appeal.  38 C.F.R. 
§ 20.702(e) (2000).


FINDINGS OF FACT

1.  Prior to December 13, 1999, the appellant's service-
connected bilateral hearing loss was manifested by an average 
pure tone threshold at 1,000, 2,000, 3,000 and 4,000 hertz of 
54 decibels on the right and 53 decibels on the left and 
speech discrimination ability of 96 percent on the right and 
94 percent on the left.

2.  Since December 13, 1999, the appellant's service-
connected bilateral hearing loss was manifested by an average 
pure tone threshold at 1,000, 2,000, 3,000 and 4,000 hertz of 
59 decibels on the right and 61 decibels on the left and 
speech discrimination ability of 80 percent on the right and 
74 percent on the left.


CONCLUSIONS OF LAW

1.  Prior to December 13, 1999, the criteria for an 
evaluation in excess of 0 percent evaluation for the service-
connected bilateral hearing loss were not met.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100, 
4.86(a) (2000); 38 C.F.R. § 4.85-4.87 (1998).

2.  Since December 13, 1999, the criteria for an evaluation 
in excess of 10 percent for the service-connected bilateral 
hearing loss have not been met.   Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, Diagnostic Code 6100, 4.86(a) (2000); 
38 C.F.R. § 4.85-4.87 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the issues in this case.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes the veteran's service medical records, several 
recent VA audiological evaluation reports, VA audiological 
treatment records, a written statement from the veteran's 
employer, and written statements prepared by the appellant 
and his representative.  The appellant has not made the VA 
aware of any records relevant to the present claim that have 
not been associated with the claims folder.  As sufficient 
data exists to address the merits of the aforementioned 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of those claims.

In addition, the appellant has been notified of the 
information necessary to substantiate his claims.  He was 
advised in the October 1999 SOC and in the June and December 
2000 supplemental statements of the case of the requirements 
for higher ratings for bilateral hearing loss under the old 
and new regulations, explained below.  Under these 
circumstances, the Board finds that adjudication of the 
aforementioned issues on appeal, without referral to the RO 
for initial consideration under the VCAA, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (2000).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Initially, the Board notes that the pertinent regulations 
governing evaluations for hearing loss were amended during 
the pendency of this appeal, effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202-210 (1999).  Under 
the old regulations, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests.  Using these measurements, Table VI 
provided for 11 auditory acuity levels designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1998).  Under the old regulations, Table VIa, which 
assigned auditory acuity levels based solely on average 
puretone decibel loss, was used only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c) (1998).

The new version of the Ratings Schedule is essentially 
similar to the old regulations.  However, it states that 
Table VIa can also be used when exceptional patterns of 
hearing impairment, defined in 38 C.F.R. § 4.86 (2000), are 
revealed by the record.  Exceptional patterns arise when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
and when the puretone threshold is 30 decibels or less at 
1000 Hertz but 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2000).  In these circumstances, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.  In the latter case (when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz ), that numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66- 
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA General Counsel has addressed the retroactive 
applicability of revised Rating Schedule criteria to 
increased rating claims and has determined that in such 
circumstances as those presented here, the Board should first 
determine whether the amended regulation is more favorable to 
the claimant.  VAOPGCPREC 3-2000.

The Board has separately applied the new and the old versions 
of the regulation to the facts of the case, discussed in 
further detail below, and has determined that the amended 
regulation is not more favorable to the veteran as under 
either the old or the amended criteria, the veteran is not 
entitled to a rating in excess of 0 percent prior to December 
13, 1999, or in excess of 10 percent since December 13, 1999.

The Board has reviewed all the evidence of record.  In 
January 1999 the veteran reported decreased hearing.  An 
April 1999 audio examination noted decreased hearing, 
especially when he was around soft voices or children's 
voices or when he was not face-to-face with the speaker.  

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
80
80
LEFT
10
15
25
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that the word recognition scores were 
obtained at a level much higher than conversation level 
speech and were presented in a quiet atmosphere.  Therefore, 
the examiner concluded that the word recognition scores "may 
not adequately reflect the veteran's real-world 
performance."

An April 1999 ear disease examination noted complaints of 
progressive bilateral hearing loss over several years with 
hearing in the left ear better than hearing in the right ear.  
Yearly follow-up audiograms were recommended, as were 
elective bilateral hearing aids.

An October 1999 letter from the veteran's supervisor at work 
noted that the veteran had hearing problems which could 
become a serious problem as regarded his employment as an 
investigator with the sheriff's department.

A December 13, 1999, audiology examination report revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
85
85
LEFT
10
10
25
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.

An April 2000 VA outpatient record noted that the veteran 
received new binaural custom CIC hearing instruments.  He 
expressed satisfaction with the sound quality and physical 
fit of the hearing aids.  Probe microphone measures indicated 
appropriate gain and frequency response.  The following 
month, a treatment record noted that the veteran reported 
little to no benefit from his hearing aids.  An unsuccessful 
attempt was made to adjust the response of the hearing aids, 
and then a different circuit was ordered.  A July 2000 record 
noted that probe microphone measures indicated good high-
frequency gain.  An August 2000 written statement from the 
veteran indicated that the recent adjustments to his hearing 
aids made them work better although one of the aids needed to 
be refitted.  

In November 2000, the veteran underwent another VA 
examination.  He reported decreased hearing with background 
noise and when he was not face-to-face with the speaker.  The 
examiner diagnosed severe high-frequency sensorineural 
hearing loss on the right and profound sensorineural hearing 
loss on the left.  He had good word recognition ability on 
the right and fair word recognition ability on the left in 
quiet.

On the authorized audiological evaluation at that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
85
85
LEFT
20
25
40
90
90

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 74 percent in the left ear.

a.  Evaluation in excess of 0 percent prior to December 13, 
1999

The veteran's bilateral hearing loss for the period prior to 
December 13, 1999, is currently rated as 0 percent disabling 
under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2000); 
38 C.F.R. § 4.87 (1998). 

In this case, applying the old criteria for the period prior 
to December 13, 1999, the evidence does not support a rating 
in excess of 0 percent for bilateral hearing loss.  The April 
1999 audiological evaluation was the only hearing examination 
performed during this time period.  The veteran's hearing 
loss is 0 percent disabling, and no more, under the old 
criteria because the pure tone threshold average in the right 
ear is 54 decibels with speech recognition ability of 96 
percent correct (Level I), and the pure tone threshold 
average in the left ear is 53 decibels with speech 
recognition of 94 percent (Level I).  38 C.F.R. §§ 4.85, 
4.87, Table VI (1998).  Where audiological testing reveals 
Level I hearing in both ears, a 0 percent evaluation for 
hearing loss is appropriate.  38 C.F.R. §§ 4.85, 4.87, Table 
VII (1998).  

The Board is aware of the appellant's representative's June 
2001 argument that a higher rating for this period is 
warranted because the April 1999 examiner essentially noted 
that the word recognition scores might not be accurate.  The 
Board has noted the veteran's complaints over this period and 
the statement of his employer which indicate he was having 
problems hearing, however, the Board is bound by the Court's 
finding that the assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Ratings Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In light of the assertions by the appellant's representative, 
the Board has considered the application of 38 C.F.R. 
§ 4.85(c) (1998) in this case.  That regulation requires that 
Table VIa, which provides numeric designations based solely 
on puretone averages, be used in a situation where "the 
Chief of the Audiology Clinic certifies that language 
difficulties or inconsistent speech audiometry scores make 
the use of . . . speech discrimination inappropriate."  
However, even assuming that the remarks of the April 1999 
examiner could be found to be analogous to the situation 
described in 38 C.F.R. § 4.85(c) (1998), applying Table VIa 
does not change the result.  Under Table VIa, the pure tone 
threshold average in the right ear is 54 decibels (Level 
III), and the pure tone threshold average in the left ear is 
53 decibels (Level III).  38 C.F.R. §§ 4.85, 4.87, Table VIa 
(1998).  Where audiological testing reveals Level III hearing 
in both ears, a 0 percent evaluation for hearing loss is 
still the appropriate rating.  38 C.F.R. §§ 4.85, 4.87, Table 
VII (1998).  Accordingly, an increased rating for bilateral 
hearing loss is not warranted under the old criteria prior to 
December 13, 1999.

Likewise, applying the amended criteria for the period 
between June 10, 1999, the effective date of the amended 
regulations, and December 13, 1999, the evidence does not 
support a rating in excess of 0 percent for bilateral hearing 
loss.  Again, the April 1999 audiological testing reveals 
Level I hearing in both ears under the amended regulations, 
when Tables VI and VII are applied.  Thus, a 0 percent 
evaluation for hearing loss is also appropriate under the 
amended regulations.  38 C.F.R. § 4.85 (2000).

In light of the argument raised by the appellant's 
representative concerning the April 1999 word recognition 
scores, the Board notes that amended 38 C.F.R. § 4.85(c) 
(2000) requires that Table VIa be used in a situation where 
"when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc. 
. . ."  However, even assuming that the remarks of the April 
1999 examiner could be found to be analogous to the situation 
described in 38 C.F.R. § 4.85(c) (2000), applying Table VIa 
reveals that the appropriate rating for bilateral hearing 
loss remains 0 percent.  Accordingly, an increased rating for 
bilateral hearing loss is not warranted under the amended 
criteria for the period between June 10, 1999, and December 
13, 1999.

b.  Evaluation in excess of 10 percent since December 13, 
1999

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6100 for the period 
since December 13, 1999.  38 C.F.R. § 4.85 (2000); 38 C.F.R. 
§ 4.87 (1998). 

In this case, applying the old criteria for the period since 
December 13, 1999, the evidence does not support a rating in 
excess of 10 percent for bilateral hearing loss.  The Board 
has considered the results of both the December 1999 and the 
November 2000 audiological evaluations and has assigned, for 
each element of the bilateral hearing loss rating, the most 
disabling result of the two evaluation reports.  The 
veteran's hearing loss is 10 percent disabling, and no more, 
under the old criteria because the most disabling results of 
the tests reveal puretone threshold average in the right ear 
of 59 decibels with speech recognition ability of 80 percent 
correct (Level IV), and puretone threshold average in the 
left ear of 61 decibels with speech recognition of 74 percent 
(Level V).  38 C.F.R. §§ 4.85, 4.87, Table VI (1998).  Where 
audiological testing reveals Level IV hearing in one ear and 
Level V hearing in the other, a 10 percent evaluation for 
bilateral hearing loss is appropriate.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6101, Table VII (1998).  

Likewise, applying the amended criteria for the period since 
December 13, 1999, the evidence does not support a rating in 
excess of 10 percent for bilateral hearing loss.  For the 
same reasons as described above, the December 1999 and 
November 2000 audiological testing reveals Level IV hearing 
in the right ear and Level V hearing in the left ear under 
the amended regulations, when Tables VI and VII are applied.  
Thus, a 10 percent evaluation for hearing loss is also 
appropriate under the amended regulations.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  Accordingly, an increased 
rating for bilateral hearing loss is not warranted under the 
amended criteria for the period since December 13, 1999.

The veteran was dissatisfied with his initial rating.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this case, the RO has assigned 
staged ratings for the periods before and after December 13, 
1999.  However, the Board has reviewed all the evidence 
dating from the time of his original claim and has determined 
that at no time from that time to December 13, 1999, has the 
evidence supported a rating in excess of 0 percent for the 
veteran's bilateral hearing loss, and at no time since 
December 13, 1999, has the evidence supported a rating in 
excess of 10 percent for the veteran's bilateral hearing 
loss.  38 C.F.R. § 3.400 (2000); Fenderson, 12 Vet. App. at 
119.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  It notes that the 
veteran provided an October 1999 statement from the veteran's 
employer that his hearing problems "could" become a serious 
problem as regards his job.  Based on the vague and 
speculative nature of the employer's statements as to the 
effect of the veteran's hearing loss on his employability, 
the Board does not find that statement to support further 
action under 38 C.F.R. § 3.321(b)(1).  Regardless, since that 
time, the veteran has been provided hearing aids, and he 
recently reported that they were working and improving his 
hearing. 

Accordingly, the claims for higher evaluations are denied.


ORDER

A claim for entitlement to a compensable evaluation for 
bilateral hearing loss prior to December 13, 1999, is denied.  
A claim for entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss since December 13, 1999, 
is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

